       Case 2:20-cv-00651-BJR Document 22 Filed 07/07/20 Page 1 of 4



 1                                                     HON. BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON
 9
10   SA MUSIC, LLC, WILLIAM KOLBERT,
     AS TRUSTEE OF THE HAROLD ARLEN
11   TRUST, RAY HENDERSON MUSIC CO.
     INC., FOUR JAY MUSIC COMPANY, and
12   JULIA RIVA,                                       Case No. 20-cv-0651-BJR
13                                   Plaintiffs,       STIPULATED MOTION
                                                       AND ORDER
14                            v.
15   MICROSOFT CORPORATION,
16                                   Defendant.
17

18        The undersigned counsel for Plaintiffs SA Music, LLC, William Kolbert, as
19 Trustee of the Harold Arlen Trust, Ray Henderson Music Co., Inc., Four Jays Music

20 Company, and Julia Riva, and for Defendant Microsoft Corporation (“Microsoft”)

21 hereby stipulate and agree as follows:

22                                     Background
23        1.    Plaintiffs have commenced this lawsuit for copyright infringement
24 against Microsoft.

25        2.    Microsoft executed a Waiver of Service on May 6, 2020 (ECF No. 11)
26 and its response to the Complaint is presently due July 5, 2020.

27
                                                                      MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                  1420 Fifth Avenue – Suite 2200
   AND ORDER                                                          Seattle, WA 98101
   Case No. 20-cv-00651-BJR                        1                  Telephone: (206) 436-0900
       Case 2:20-cv-00651-BJR Document 22 Filed 07/07/20 Page 2 of 4



 1        3.     On May 29, 2020, the Court entered a scheduling order (ECF No. 13)
 2 setting the following initial deadlines:

 3                a.   Deadline for FRCP 26(f) Conference:                           6/26/2020
 4
                  b.   Initial Disclosures Pursuant to FRCP 26(a)(1):                  7/6/2020
 5
                  c.   Combined Joint Status Report and Discovery
 6                     Plan as Required by FRCP 26(f):                               7/10/2020
 7

 8        4.     The parties met and conferred on June 25, 2020 concerning grounds for
 9 a possible motion to dismiss by Microsoft.
10        5.     Without conceding the validity of any of Microsoft’s arguments,
11 Plaintiffs have agreed to file an Amended Complaint.

12                                       Stipulation
13        6.     The parties have agreed that Plaintiffs will file an Amended Complaint
14 by July 27, 2020 and Microsoft shall answer, move, or otherwise respond to the

15 Amended Complaint within 30 days of its filing.

16        7.     There have been no prior amendments to the Complaint or extensions of
17 Microsoft’s time to respond to the Complaint.

18        8.     This Stipulation does not affect any of the other deadlines in the case.
19 The parties intend to serve their Initial Disclosures Pursuant to FRCP 26(a)(1) and

20 submit a Combined Joint Status Report and Discovery Plan in accordance with the

21 Court’s prior scheduling order.

22

23

24

25

26

27
                                                                        MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                    1420 Fifth Avenue – Suite 2200
   AND ORDER                                                            Seattle, WA 98101
   Case No. 20-cv-00651-BJR                     2                       Telephone: (206) 436-0900
       Case 2:20-cv-00651-BJR Document 22 Filed 07/07/20 Page 3 of 4



 1        NOW, THEREFORE, the parties stipulate as follows, subject to the Court’s
 2 approval:

 3        1.     Plaintiffs shall file an Amended Complaint on or before July 27, 2020;
 4               and
 5        2.     Defendant shall answer, move, or otherwise respond to the Amended
 6               Complaint within 30 days of its filing.
 7 Dated: July 7, 2020

 8 Respectfully submitted,

 9
     s/ Philip P. Mann                              s/ Ambika K. Doran
10   Philip P. Mann, WSBA No: 28860                 Ambika K Doran, WSBA No. 38237
     MANN LAW GROUP PLLC                            DAVIS WRIGHT TREMAINE LLP
11   1420 Fifth Avenue, Suite 2200                  920 Fifth Avenue – Suite 3300
     Seattle, Washington 98101                      Seattle, Washington 98104-1610
12   Phone: (206) 436-0900                          Telephone: 206-757-8030
     E-mail: phil@mannlawgroup.com                  Email: ambikadoran@dwt.com
13
     Matthew F. Schwartz * Pro Hac Vice             Simon J. Frankel * Pro Hac Vice
14   Brian S. Levenson * Pro Hac Vice               Emily R. Fox * Pro Hac Vice
     SCHWARTZ, PONTERIO &                           COVINGTON & BURLING LLP
15   LEVENSON, PLLC                                 415 Mission Street, Suite 5400
     134 West 29th Street - Suite 1001              San Francisco, California 94105
16   New York, New York 10001                       Telephone: 415-591-7082
     Phone: (212) 714-1200                          Email: efox@cov.com
17   E-mail: mschwartz@splaw.us                     Email: sfrankel@cov.com
18
     E-mail: blevenson@splaw.us
                                                    Attorneys for Defendant
19
     Oren S. Giskan * Pro Hac Vice                  Microsoft Corporation
     GISKAN SOLOTAROFF &
20
     ANDERSON LLP
     90 Broad Street, 10th Floor
21
     New York, New York 10004
     Phone: (212) 847-8315
22
     E-mail: ogiskan@gslawny.com
     Attorneys for Plaintiffs
23

24

25

26

27
                                                                      MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                  1420 Fifth Avenue – Suite 2200
   AND ORDER                                                          Seattle, WA 98101
   Case No. 20-cv-00651-BJR                     3                     Telephone: (206) 436-0900
        Case 2:20-cv-00651-BJR Document 22 Filed 07/07/20 Page 4 of 4



 1                                          ORDER
 2
           Pursuant to the parties’ stipulation, it is so ordered:
 3

 4         1.    Plaintiffs shall file an Amended Complaint on or before July 27, 2020;

 5               and

 6         2.    Defendant shall answer, move, or otherwise respond to the Amended

 7               Complaint within 30 days of its filing.

 8
           Dated this 7th day of July, 2020.
 9
10

11

12

13
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
14

15

16 Presented by:

17 s/ Philip P. Mann, Attorney for Plaintiffs
     s/ Ambika K. Doran, Attorney for Defendant
18

19

20

21

22

23

24

25

26

27
                                                                           MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                       1420 Fifth Avenue – Suite 2200
   AND ORDER                                                               Seattle, WA 98101
   Case No. 20-cv-00651-BJR                        4                       Telephone: (206) 436-0900
